 


GENERAL SECURITY AGREEMENT
THIS SECURITY AGREEMENT is made the     26th     day of July, 2016.
BETWEEN:
AQUA BOUNTY CANADA INC., a body corporate duly incorporated pursuant to the laws
of the Province of Newfoundland and Labrador (the “Debtor”)
OF THE FIRST PART
AND:
PRINCE EDWARD ISLAND CENTURY 2000 FUND INC., a body corporate, duly incorporated
under the laws of the Province of Prince Edward Island, (the “Secured Party”)
OF THE SECOND PART
1.
SECURITY INTEREST

For consideration and as security for the payment and performance of the
Obligations referred to in Clause 3, the Debtor, subject to the exceptions set
out in Clause 2, hereby mortgages, charges, assigns and transfers to the Secured
Party, and grants to the Secured Party a security interest in, all the Debtor’s
right, title and interest in and to all presently owned or held and after
acquired or held personal property, assets and undertakings of the Debtor (other
than real property), of whatever nature or kind and wheresoever situate and all
proceeds thereof and therefrom (all of which is hereinafter collectively called
the “Collateral”) including all those items as outlined in Schedule “A” attached
hereto, and, without limiting the generality of the foregoing:
(a)
Equipment: all equipment, including, without limiting the generality of the
foregoing, machinery, tools, fixtures, furniture, furnishings, chattels, motor
vehicles, vessels and other tangible personal property that is not Inventory,
and all parts, components, attachments, accessories, accessions, replacements,
substitutions, additions and improvements to any of the foregoing (all of which
is hereinafter collectively called the “Equipment”);

(b)
Inventory: all inventory of the Debtor, including, without limiting the
generality of the foregoing, goods acquired or held for sale or lease or
furnished or to be furnished under contracts of rental or service, all raw
materials, work in process, finished goods, returned goods, repossessed goods,
and all packaging materials, supplies and containers relating to or used or
consumed in connection with any of the foregoing (all of which is hereinafter
collectively called the “Inventory”);

(c)
Accounts: all debts, accounts, claims, monies and choses in action which now
are, or which may at any time hereafter be, due or owing to or owned by the
Debtor and all books, records, documents, papers and electronically recorded
data recording, evidencing or relating to the said debts, accounts, claims,
monies and choses in action or any part thereof (all of which is hereinafter
collectively called the “Accounts”);






--------------------------------------------------------------------------------

– 2 –




(d)
Other Personal Property: all documents of title, chattel paper, instruments,
securities and money, and all other goods of the Debtor that are not Equipment,
Inventory or Accounts; and

(e)
Intangibles: all contractual rights, licenses, goodwill, patents, trademarks,
trade names, copyrights and other intellectual property of the Debtor, all other
choses in action of the Debtor of every kind which now are, or which may at any
time hereafter be, due or owing to or owned by the Debtor, and all other
intangible property of the Debtor which is not Accounts, chattel paper,
instruments, documents of title, securities or money.

2.
EXCEPTIONS

(a)
The last day of the term created by any lease or agreement therefor is hereby
excepted out of any mortgage, charge, assignment or security interest created by
this Security Agreement, but the Debtor shall stand possessed of the reversion
thereby remaining upon trust to assign and dispose thereof to any third party as
the Secured Party shall direct; and

(b)
There shall be excluded from the security interests hereby created any consumer
goods of the Debtor.

3.
OBLIGATIONS SECURED

This Security Agreement and the security interests hereby created are in
addition to and not in substitution for any other mortgage, charge, assignment
or security interest now or hereafter held by the Secured Party from the Debtor
or from any other person whomsoever and shall be general and continuing security
for the payment of all indebtedness and liability of the Debtor to the Secured
Party (including interest thereon), present or future, absolute or contingent,
joint or several, direct or indirect, matured or not, extended or renewed,
wheresoever and howsoever incurred, and any ultimate balance thereof, including
all future advances and re-advances, and for the performance of all obligations
of the Debtor to the Secured Party, whether or not contained in this Security
Agreement (all of which indebtedness, liability and obligations are hereinafter
collectively called the “Obligations”).
4.
PROHIBITIONS

Without the prior written consent of the Secured Party the Debtor shall not:
(a)
create or permit to exist any mortgage, charge, assignment or security interest
in, charge, encumbrance or lien over, or claim against any of its property,
assets, or undertakings which ranks or could in any event rank in priority to or
pari passu with any security interest created by this Security Agreement; or

(b)
grant, sell, or otherwise assign its chattel paper.

5.
ATTACHMENT

The Debtor acknowledges that the security interests hereby created attach upon
the execution of this Security Agreement (or in the case of any after acquired
property, upon the date of acquisition thereof), that value has been given, and
that the Debtor has, or in the case of after acquired property will have, rights
in the Collateral.





--------------------------------------------------------------------------------

– 3 –




6.
REPRESENTATIONS AND WARRANTIES

(a)
The Debtor, if a company or a partnership, represents and warrants that this
Security Agreement is granted in accordance with resolutions of the directors
(and of the shareholders as applicable) or of the partners, as the case may be,
of the Debtor and all other matters and things have been done and performed so
as to authorize and make the execution and delivery of this Security Agreement,
and the performance of the Debtor’s obligations hereunder, legal, valid and
binding; and

(b)
The Debtor represents and warrants that the Debtor lawfully owns and possesses
all presently held Collateral and has good title thereto, free from all security
interests, charges, encumbrances, liens and claims, save only the charges or
security interests, if any, shown in the Schedule hereto and those consented to
in writing by the Secured Party, and the Debtor has good right and lawful
authority to grant a Security Interest in the Collateral as provided by this
Security Agreement.

7.
COVENANTS OF THE DEBTOR

(a)
The Debtor covenants that at all times while this Security Agreement remains in
effect the Debtor will:

(i)
defend the title to the Collateral for the benefit of the Secured Party against
the claims and demands of all persons;

(ii)
fully and effectually maintain and keep maintained the security interests hereby
created valid and effective;

(iii)
maintain insurance on the Collateral with an insurer, of kinds, for amounts and
payable to such person or persons, all as of the Secured Party may require;

(iv)
maintain the Collateral in good order and repair;

(v)
forthwith pay:

(A)
all taxes, assessments, rates, duties, levies, government fees, claims and dues
lawfully levied, assessed or imposed upon it or the Collateral when due, unless
the Debtor shall in good faith contest its obligations so to pay and shall
furnish such security as the Secured Party may require; and

(B)
all security interests, charges, encumbrances, liens and claims which rank or
could in any event rank in priority to or pari pasu with any security interest
created by this Security Agreement, other than the charges or security
interests, if any, shown in the Schedule hereto and those consented to in
writing by the Secured Party;

(vi)
forthwith pay all costs, charges, expenses and legal fees and disbursements (on
a solicitor and his own client basis) which may be incurred by the Secured Party
in:






--------------------------------------------------------------------------------

– 4 –




(A)
inspecting the Collateral;

(B)
negotiating, preparing, perfecting and registering this Security Agreement and
other documents, whether or not relating to this Security Agreement;

(C)
investigating title to the Collateral;

(D)
taking, recovering, keeping possession of and insuring the Collateral; and

(E)
all other actions and proceedings taken in connection with the preservation of
the Collateral and the enforcement of this Security Agreement and of any other
security interest held by the Secured Party as security for the Obligations;

(vii)
at the Secured Party’s request at any time and from time to time execute and
deliver such further and other documents and instruments and do all acts and
things as the Secured Party in its absolute discretion requires in order to
confirm and perfect, and maintain perfection of, the security interests and
charges hereby created in favour of the Secured Party upon any of the
Collateral;

(viii)
notify the Secured Party promptly of:

(A)
any change in the information contained herein relating to the Debtor, its
address, its business or the Collateral;

(B)
the details of any material acquisition of Collateral;

(C)
any material loss of or damage to the Collateral;

(D)
any material default by any account debtor in payment or other performance of
his obligations to the Debtor with respect to any Accounts; and

(E)
the return to or repossession by the Debtor of the Collateral where such return
or repossession of the Collateral is material in relation to the business of the
Debtor;

(ix)
prevent the Collateral, other than Inventory sold, leased, or otherwise disposed
of as permitted hereby, from being or becoming an accession to other property
not covered by this Security Agreement;

(x)
permit the Secured Party and its representatives, at all reasonable times,
access to all its property, assets and undertakings and to all its books of
account and records for the purpose of inspection and render all assistance
necessary for such inspection; and

(xi)
deliver to the Secured Party from time to time promptly upon request:

(A)
any documents of title, insurance, securities and chattel paper constituting,
representing or relating to Collateral;






--------------------------------------------------------------------------------

– 5 –




(B)
all books of account and all records, ledgers, reports, correspondence,
schedules, documents, statements, lists and other writings relating to the
Collateral for the purpose of inspecting, auditing or copying the same;

(C)
all financial statements prepared by or for the Debtor regarding the Debtor’s
business;

(D)
all policies and certificates of insurance relating to the Collateral; and

(E)
such information concerning the Collateral, the Debtor and the Debtor’s business
and affairs as the Secured Party may require;

(b)
The Debtor, if a company, covenants that at all times while this Security
Agreement remains in effect, without the prior written consent of the Secured
Party, it will not:

(i)
declare or pay any dividends;

(ii)
purchase or redeem any of its shares or otherwise reduce its share capital;

(iii)
become guarantor of any obligation; or

(iv)
become an endorser in respect of any obligation or otherwise become liable upon
any note or other obligation other than bills of exchange deposited to the bank
account of the Debtor.

8.
PERFORMANCE OF OBLIGATIONS

If the Debtor fails to perform its Obligations hereunder, the Secured Party may,
but shall not be obliged to, perform any or all of such Obligations without
prejudice to any other rights and remedies of the Secured Party hereunder, and
any payment made and any costs, charges, expenses and legal fees and
disbursements (on a solicitor and his own client basis) incurred in connection
therewith shall be payable by the Debtor to the Secured Party forthwith with
interest until paid at the highest rate borne by any of the Obligations and such
amounts shall be a charge upon and security interest in the Collateral in favour
of the Secured Party to all claims subsequent to this Security Agreement.
9.
RESTRICTIONS ON SALE OR DISPOSAL OF COLLATERAL

(a)
Except as herein provided, without the prior written consent of the Secured
party the Debtor will not:

(i)
sell, lease or otherwise dispose of the Collateral;

(ii)
release, surrender or abandon possession of the Collateral; or

(iii)
move or transfer the Collateral from its present location.






--------------------------------------------------------------------------------

– 6 –




(b)
Provided that the Debtor is not in default under this Security Agreement, at any
time without the consent of the Secured Party the Debtor may lease, sell,
license, consign or otherwise deal with items of Inventory in the ordinary
course of business and for the purposes of carrying on its business.

10.
DEFAULT

The Debtor shall be in default under this Security Agreement, unless waived by
the Secured Party, in any of the following events:
(a)
the Debtor makes default in payment when due of any indebtedness or liability of
the Debtor to the Secured Party;

(b)
the Debtor is in breach of any term, condition, obligation or covenant to the
Secured Party, or any representation or warranty to the Secured Party is untrue,
whether or not contained in this Security Agreement;

(c)
the Debtor makes an assignment for the benefit of its creditors, is declared
bankrupt, makes a proposal or otherwise takes advantage of provisions for relief
under the Bankruptcy and Insolvency Act (Canada), the Companies Creditors’
Arrangement Act (Canada) or similar legislation in any jurisdiction, or makes an
authorized assignment;

(d)
a receiver, receiver and manager or receiver-manager of all or any part of the
Collateral is appointed;

(e)
an order of execution against the Collateral or any part thereof remains
unsatisfied for a period of 10 days;

(f)
without the prior written consent of the Secured Party, the Debtor creates or
permits to exist any charge, encumbrance or lien on or claim against or any
security interest in, any of the Collateral which ranks or could in any event
rank in priority to or pari passu with any security interest created by this
Security Agreement;

(g)
the holder of any other charge, encumbrance or lien on or claim against, or
security interest in, any of the Collateral does anything to enforce or realize
on such charge, encumbrance, lien, claim or security interest;

(h)
if the Debtor is a company or a partnership, an order is made or an effective
resolution is passed for winding up the Debtor;

(i)
the Debtor, if a company, enters into any reconstruction, reorganization,
amalgamation, merger or other similar arrangement with any other person;

(j)
the Debtor, if an individual, dies or is declared incompetent by a court of
competent jurisdiction; or

(k)
the Secured Party in good faith believes and has commercially reasonable grounds
to believe that the prospect of payment or performance of any of the Obligations
is impaired or that any of the Collateral is or is about to be placed in
jeopardy;






--------------------------------------------------------------------------------

– 7 –




11.
ENFORCEMENT

(a)
Upon any default under this Security Agreement, the Secured Party may declare
any or all of the Obligations to become immediately due and payable and the
security hereby constituted will immediately become enforceable. To enforce and
realize on the security constituted by this Security Agreement the Secured Party
may take any action permitted by law or in equity, as it may deem expedient, and
in particular without limiting the generality of the foregoing, the Secured
Party may do any of the following:

(i)
appoint by instrument a receiver, a receiver and manager or receiver-manager
(the person so appointed is hereinafter called the “Receiver”) of the
Collateral, with or without bond as the Secured Party may determine, and from
time to time in its absolute discretion remove such Receiver and appoint another
in its stead;

(ii)
enter upon any premises of the Debtor and take possession of the Collateral with
power to exclude the Debtor, its agents and its servants therefrom, without
becoming liable as a mortgagee in possession;

(iii)
preserve, protect and maintain the Collateral and make such replacements thereof
and repairs and additions thereto as the Secured Party may deem advisable;

(iv)
sell, lease or otherwise dispose of all or any part of the Collateral, whether
by public or private sale or lease or otherwise, in such manner, at such price
as can be reasonably obtained therefor and on such terms as to credit and with
such conditions of sale and stipulations as to title or conveyance or evidence
of title or otherwise as to the Secured Party may seem reasonable, provided that
if any sale is on credit the Debtor will not be entitled to be credited with the
proceeds of any such sale, lease or other disposition until the monies therefor
are actually received; and

(v)
exercise all of the rights and remedies of a secured party under the Act.

(b)
A Receiver appointed pursuant to this Security Agreement shall be the agent of
the Debtor and not of the Secured Party and, to the extent permitted by law or
to such lesser extent permitted by its appointment, shall have all the powers of
the Secured Party hereunder, and in addition, shall have power to carry on the
business of the Debtor and for such purpose from time to time to borrow money on
the security of any of the Collateral; such security interest may rank before or
pari passu with or behind any security interest created by this Security
Agreement, and if it does not so specify such security interest shall rank
before the security interests created by this Security Agreement.

(c)
Without prejudice to the ability of the Secured Party to dispose of the
Collateral in any manner which is commercially reasonable, the Debtor
acknowledges that a disposition of the Collateral by the Secured Party which
takes place substantially in accordance with the following provisions shall be
deemed to be commercially reasonable:

(i)
the Collateral may be disposed of whether or not the Secured Party has taken
possession thereof;






--------------------------------------------------------------------------------

– 8 –




(ii)
the Collateral may be disposed of in whole or in part;

(iii)
the Collateral may be disposed of by public auction, public tender or private
contract, with or without advertising and without any other formality;

(iv)
any purchaser or lessee of the Collateral may be a customer of or related person
to the Secured Party;

(v)
a disposition of the Collateral may be on such terms and conditions as to
credit, deferred payment or otherwise as the Secured Party, in its sole
discretion, may deem advantageous;

(vi)
the Secured Party may establish an upset or reserve bid or price in respect of
the Collateral; and

(vii)
the Secured Party may buy in, rescind or vary any contract for the disposition
of the Collateral and may dispose of any Collateral again without being
obligated to account or answer for any gain or loss occasioned thereby.

(d)
Subject to the claims, if any, of the creditors of the Debtor ranking in
priority to this Security Agreement, all amounts realized from the disposition
of Collateral pursuant to this Security Agreement will be applied as the Secured
Party, in its absolute discretion, may direct as follows:

(i)
in payment of all costs, charges and expenses (including legal fees and
disbursements on a solicitor and his own client basis) incurred by the Secured
Party in connection with or incidental to:

(A)
the exercise by the Secured Party of all or any of the powers granted to it
pursuant to this Security Agreement; and

(B)
the appointment of the Receiver and the exercise by the Receiver of all or any
of the powers granted to it pursuant to this Security Agreement, including the
Receiver’s reasonable remuneration and all outgoings properly payable by the
Receiver;

(ii)
in or toward payment to the Secured Party of all principal and other monies
(except interest) due in respect of the Obligations; and

(iii)
in or toward payment to the Secured Party of all interest remaining unpaid in
respect of the Obligations.

Subject to applicable law and the claims, if any, of other creditors of the
Debtor, any surplus will be paid to the Debtor.
12.
DEFICIENCY

If the amounts realized from the disposition of the Collateral are not
sufficient to pay the Obligations in full, the Debtor will immediately pay to
the Secured Party the amount of such deficiency.





--------------------------------------------------------------------------------

– 9 –




13.
RIGHTS CUMULATIVE

All rights and remedies of the Secured Party set out in this Security Agreement
are cumulative and no right or remedy contained herein is intended to be
exclusive but each will be in addition to every other right or remedy contained
herein or in any existing or future security agreement now or hereafter existing
at law, in equity or by statute, or pursuant to any other agreement between the
Debtor and the Secured Party that may be in effect from time to time.
14.
LIABILITY OF SECURED PARTY

The Secured Party shall not be responsible or liable for any debts contracted by
it, for damages to persons or property or for salaries or nonfulfillment of
contracts during any period when the Secured Party shall manage the Collateral
upon entry, as herein provided, nor shall the Secured party be liable to account
as mortgagee in possession or for any default or omission for which a mortgagee
in possession may be liable. The Secured Party shall not be bound to do,
observer or perform or to see to the observance or performance by the Debtor of
any obligations or covenants imposed upon the Debtor nor shall the Secured
Party, in the case of securities, instruments or chattel paper, be obliged to
preserve rights against other persons, nor shall the Secured party be obliged to
keep any of the Collateral identifiable. The Debtor hereby waives any applicable
provisions of law permitted to be waived by it which imposes higher or greater
obligations upon the Secured Party than aforesaid.
15.
APPOINTMENT OF ATTORNEY

The Debtor hereby irrevocable appoints the Secured Party or the Receiver, as the
case may be, with full power of substitution, to be the attorney of the Debtor
for and in the name of the Debtor to sign, endorse or execute under seal or
otherwise any deeds, documents, transfers, cheques, instruments, demands,
assignments, assurances or consents that the Debtor is obliged to sign, endorse
or execute and generally to use the name of the Debtor and to do all things as
may be necessary or incidental to the exercise of all or any of the powers
conferred on the Secured Party or the Receiver, as the case may be, pursuant to
this Security Agreement.
16.
ACCOUNTS

Notwithstanding any other provision of this Security Agreement, the Secured
Party may collect, realize, sell or otherwise deal with the Accounts or any part
thereof in such manner, upon such terms and conditions and at such time or
times, whether before or after default, as may seem to it advisable, and without
notice to the Debtor, except in the case of disposition after default and then
in accordance with the provisions of the Act. All monies or other forms of
payment received by the Debtor in payment of any Account will be received and
held by the Debtor in trust for the Secured Party.
17.
APPROPRIATION OF PAYMENTS

Any and all payments made in respect of the Obligations from time to time and
monies realized from any security interests held therefor (including monies
collection in accordance with or realized on any enforcement of this Security
Agreement) may be applied to such part or parts of the Obligations as the
Secured Party may see fit, and the Secured Party may at all times and from time
to time change any appropriation as the Secured Party may see fit.





--------------------------------------------------------------------------------

– 10 –




18.
LIABILITY TO ADVANCE

None of the preparation, execution, perfection and registration of this Security
Agreement or the advance of any monies shall bind the Secured Party to make any
advance or loan or further advance or loan, or renew any note or extend any time
for payment of any indebtedness or liability of the Debtor to the Secured Party.
19.
WAIVER

The Secured Party may from time to time and at any time waive in whole or in
part any right, benefit or default under any clause of this Security Agreement
but any such waiver or any right, benefit or default on any occasion shall be
deemed not to be a waiver of any such right, benefit or default thereafter, or
of any other right, benefit or default, as the case may be.
20.
NOTICE

Notice may be given to either party by delivering the same to the party for whom
it is intended, at the principal address of such party provided herein or at
such other address as may be given in writing by such party to the other.
21.
EXTENSIONS

The Secured Party may grant extensions of time and other indulgences, take and
give up security, accept compositions, compound, compromise, settle, grant
releases and discharges, refrain from perfecting or maintaining perfection of
security interests, and otherwise deal with the Debtor, account debtors of the
Debtor, sureties and others and with the Collateral and other security interests
as the Secured Party may see fit without prejudice to the liability of the
Debtor or the Secured Party’s right to hold and realize on the secured
constituted by this Security Agreement.
22.
NO MERGER

This Security Agreement shall not operate so as to create any merger or
discharge of any of the Obligations, or any assignment, transfer, guarantee,
lien, contract, promissory note, bill of exchange or security interest of any
form held or which may hereafter be held by the Secured Party from the Debtor or
from any other person whomsoever. The taking of a judgment with respect to any
of the Obligations will not operate as a merger of any of the covenants
contained in this Security Agreement.
23.
ASSIGNMENT

The Secured party may, without further notice to the Debtor, at any time,
assign, transfer or grant a security interest in this Security Agreement and the
security interests granted thereby. The Debtor expressly agrees that the
assignee, transferee or secured party, as the case may be, shall have all of the
Secured Party’s rights and remedies under this Security Agreement and the Debtor
will not assert any defense, counterclaim, right of set-off or otherwise against
any party in any action commenced by such assignee, transferee or secured party,
as the case may be, and will pay the Obligations to the assignee, transferee or
secured party, as the case may be, as the Obligations become due.





--------------------------------------------------------------------------------

– 11 –




24.
SATISFACTION AND DISCHARGE

Any partial payment or satisfaction of the Obligations, or any ceasing by the
Debtor to be indebted to the Secured Party, shall be deemed not to be a
redemption or discharge of this Security Agreement. The Debtor shall be entitled
to a release and discharge of this Security Agreement upon full payment and
satisfaction of all Obligations and upon written request by the Debtor and
payment of any disbursements (on a solicitor and his own client basis) incurred
by the Secured Party in connection with the Obligations and such release and
discharge.
25.
ENUREMENT

This Security Agreement shall enure to the benefit of the Secured party and its
successors and assigns, and shall be binding upon the respective heirs,
executors, personal representatives, successors and permitted assigns of the
Debtor.
26.
INTERPRETATION

(a)
In this Security Agreement:

(i)
“Collateral” has the meaning set out in Clause 1 hereof and any reference to
Collateral shall, unless the context otherwise requires, be deemed a reference
to Collateral as a whole or any part thereof;

(ii)
“Debtor” and the personal pronoun “it” or “its” and any verb relating thereto
and used therewith shall be read and construed as required by and in accordance
with the context in which such words are used depending upon whether the Debtor
is one or more individuals, corporations or partnerships and, if more than one,
shall apply and be binding upon each of them severally;

(iii)
the “Act” means the Personal Property Security Act of Prince Edward Island and
all regulations thereunder as amended from time to time.

(b)
words and expressions used herein that have been defined in the Act shall be
interpreted in accordance with their respective meanings given in the Act unless
otherwise defined herein or unless the context otherwise requires;

(c)
the invalidity or unenforceability of the whole or any part of any clause of
this Security Agreement shall not affect the validity or enforceability of any
other clause or the remainder of such clause;

(d)
the headings of the clauses of this Security Agreement have been inserted for
reference only and do not define, limit, alter or enlarge the meaning of any
provision of this Security Agreement;

(e)
this Security Agreement shall be governed by the laws of the Province of Prince
Edward Island.

27.
COPY OF AGREEMENT AND FINANCING STATEMENT

The Debtor hereby:
(a)
acknowledges receiving a copy of this Security Agreement; and






--------------------------------------------------------------------------------

– 12 –




(b)
waives all rights to receive from the Secured Party a copy of any financing
statement, financing change statement or verification statement filed at any
time in respect of this Security Agreement.

IN WITNESS WHEREOF the Debtor has executed this Security Agreement this   26th  
day of July, 2016.
SIGNED SEALED & ATTESTED TO
in the presence of:
 
AQUA BOUNTY CANADA INC.




Per:
/s/ David A. Frank
/s/ Christopher H. Martin
 
David A. Frank
Witness
 
 






--------------------------------------------------------------------------------






SCHEDULE “A”
A security interest is taken in all present and after-acquired personal property
of the Debtor.







--------------------------------------------------------------------------------






DATED:    July   26  , 2016
BETWEEN:
AQUA BOUNTY CANADA INC.
OF THE FIRST PART
AND:
PRINCE EDWARD ISLAND CENTURY 2000 FUND INC.
OF THE SECOND PART
*******************************************************************
GENERAL SECURITY AGREEMENT
*******************************************************************
Kaitlyn Angus
Mcinnes Cooper
141 Kent Street, Suite 300
Charlottetown, PE C1A 1 N3
Tel 902.368.84731 Fax 902.368.8346
Matter 137971
(24909374_ 1.doc)





